Title: To James Madison from Henry Dearborn, 26 January 1815
From: Dearborn, Henry
To: Madison, James


        
          Sir,
          Troy Janury. 26th. 1815
        
        I should not take the liberty of addressing the following observations to yourself; had I not recently heard that the Secretary of War is very unwell. The Court Martial for the trial of Genl. Wilkinson has been in session twenty three days, and for the want of the principle witnesses on the part of the prosecution, no witnesses have yet been examined, the Judge

Advocate having declined commencing the trial, until the witnesses relied on for supporting the most important charges shall attend. Genls. Scott Boyd & Macomb, & Col Walback, are by the Judge Advocate concidered the most important witnesses, and as they are under the control of the Government, there attendence has been expected. The long delay has occasioned many remarks unfavourable to the Government, Genl. Wilkinson has been under arrest about eight months by the orders of the Secretary of War. A Genl. Court Martial has been ordered by the same authority, and having been in Session almost a month, cannot proceed to the trial for want of the principle witnesses. It begins to be said by many, that the Government did not intend that a trial should be had, &c &c. You will readily perceive Sir what use will be made of such a want of attendence of witnesses as must prevent any trial. I fear that the man who now acts as Adjut. & Inspector Genl. at Washington, has had a greater control of whatever relates to this Court, than his Judgement & information is capable of directing. I am Sir with great respect your Obedt. Humble Servant
      